Citation Nr: 1644072	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  10-47 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine with herniated disks at L4-5 and L5-S1 due to low back strain.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity associated with DDD of the lumbar spine with herniated disks at L4-5 and L5-S1 due to low back strain.

3.  Entitlement to a separate rating for radiculopathy of the right lower extremity associated with DDD of the lumbar spine with herniated disks at L4-5 and L5-S1 due to low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to May 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

In June 2014, the Board granted the Veteran's claims for service connection DDD of the lumbar spine with herniated disks at L4-5 and L5-S1 and for radiculopathy of the left lower extremity, and remanded the claim of a disability rating greater than 10 percent for service-connected low back strain.  

In a July 2014 rating decision, the AOJ implemented the Board's June 2014 decision, granting service connection for DDD of the lumbar spine with herniated disks at L4-5 and L5-S1.  This condition has been combined with the Veteran's service-connected low back strain and was recharacterized as DDD of the lumbar spine with herniated disks at L4-5 and L5-S1 due to low back strain (protected under 38 C.F.R. § 4.71a, Diagnostic Code 5295).  The July 2014 rating decision also granted service connection for radiculopathy of the left lower extremity as secondary to the service-connected lumbar spine disability, and assigned a 10 percent initial rating under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  Although the Veteran did not specifically disagree with this rating, the Board finds that radiculopathy of the left lower extremity is part and parcel of the increased rating claim for the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71, General Rating Formula, Note 1.  Additionally, the more recent VA examination report in August 2014 reflects the Veteran's new complaints of lumbar pain radiating into the right lower extremity.  Therefore, the issues of appeal have been recharacterized as listed on the title page of this decision, to take account of the fact that the orthopedic and neurologic manifestations of the service-connected lumbar spine disability warrant separate ratings pursuant to different rating criteria.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces); also see Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

The issues of entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity and entitlement to a separate rating for radiculopathy of the right lower extremity associated with DDD of the lumbar spine with herniated disks at L4-5 and L5-S1 due to low back strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's DDD of the lumbar spine with herniated disks at L4-5 and L5-S1 due to low back strain has been manifested by a functional loss due to pain that more closely resembled forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  There was no evidence of muscle spasm, guarding, or localized tenderness resulting in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for DDD of the lumbar spine with herniated disks at L4-5 and L5-S1 due to low back strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in April 2009 satisfied the duty to notify provisions with respect to increased ratings claims, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's June 2014 remand, the Veteran's VA treatment records dated from May 2010 to March 2014 and private treatment records from Sioux Falls Chiropractic, LLC have been obtained.

The Veteran was also provided with VA spine and peripheral nerves examinations in March 2009 and May 2010, and in compliance with the Board's June 2014 remand, more recently in August 2014.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The examiners discussed the history of the Veteran's service-connected disability, conducted clinical examinations of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  As these examinations included sufficient details as to the current severity of his disability, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board has considered the applicability of principles set forth in a recent Court case Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board finds no basis under that case for remanding for a new examination.  The Board notes that the Correia case involved a claim for an increased rating for knee disorders, as opposed to the current case which involves a spine disorder.  In Correia, the Court provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, which reads: "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." Specifically, the CAVC held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  The CAVC also stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."

The CAVC provided two qualifications to this requirement.  First, the CAVC "trust[ed] that its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted."  The CAVC specifically found that it was not competent to determine "whether upper extremities are or can be weight-bearing," though it did find that knees were "undoubtedly weight-bearing."  In a later footnote, the CAVC "le[ft] it to medical professionals to determine whether the listed range of motion testing can be performed on the joints at issue in a particular case."  Second, the CAVC indicated that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  While the CAVC did not define "damaged" for these purposes, they noted that both of the appellant's knees were "damaged." The record shows that the appellant in Correia had knee diagnoses that included both traumatic arthritis and degenerative joint disease.

The Court in Correia held, in essence, that to be adequate, an examination of a joint must include range of motion testing of the joint in the following areas: active motion, passive motion, weight-bearing, and nonweight-bearing.  The Board initially notes, however, that the Correia case is less applicable in the case of a spine then in the knee.  First, the Board notes that there can clearly not be an opposite undamaged joint in the case of a spine disorder as there can be in a knee disorder.  Second, the Board notes that the 2014 examination noted the range of motion of the spine in all directions, and the specific point at which painful motion begins.  Although the 2014 examination in this case did not specify whether the examination was done with active motion or passive motion, or with weight bearing or nonweightbearing, the Board finds that this is inconsequential under the facts of this case.  The Board takes notice that on VA examinations, the testing of the range of spine motions is generally done by assessing active motion rather than passive.  The "active" motion is tested by having the Veteran stand and attempt to lean forward to test flexion, lean backward to test extension, and lean sideways to test lateral flexion, and twist the upper torso at the waist to test lateral rotation.  This standing testing is considered to be testing on weight bearing as the Veteran must support the weight of his body while undergoing such testing.  Although it may possible to test passive motion without weight bearing by having the Veteran lie down on a table and have the examiner move the spine by bending the Veterans body, such testing would be awkward and would not reveal useful information.  In this regard, active range of motion testing produces range of motion produces test result figures which are more restricted than the results produced by  passive range of motion testing in which the physician forces the joint through its motions.  Similarly, testing on weight bearing would generally produce more restrictive results than testing done without weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing on weight bearing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  



Deficiencies with the August 2014 VA examination regarding the neurologic manifestations of the lumbar spine disability will be addressed in the REMAND portion of this decision.

Under these circumstances, the Board finds that there has been substantial compliance with its June 2014 remand directives, with respect to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain the current severity of the Veteran's service-connected disability.  The hearing focused on the evidence necessary to substantiate the Veteran's claim for increased ratings.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran service-connected DDD of the lumbar spine with herniated disks at L4-5 and L5-S1 due to low back strain has been evaluated as 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242, effective from September 8, 2012.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  In this case, Diagnostic Code 5237 refers to lumbosacral strain, while the more specific Diagnostic Code 5242 refers to degenerative arthritis of the spine.

Diagnostic Codes 5237 and 5242 direct that these conditions be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, at 38 C.F.R. § 4.71a, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  38 C.F.R. § 4.71a, General Rating Formula.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id. 

The General Rating Formula also provides further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Note (6) directs to separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

VA treatment records dated December 2008 to January 2010 reflect that the Veteran hurt his back in September 2008 when he was working on the trailer wheel and had severe pain that kept him from working for a week.  In December 2008, pain was mostly on the lower back on the right side with radiation to the posterior thigh on the right side.  Pain was worse when he stood for a while, rated as 6 on a scale of 1 to 10, and it got better with walking down to 1 to 2 on a scale of 1 to 10.  He was a mail man and had to stand for 1 to 2 hours for work.  He denied any incontinence with stool/urine.  He had been going to the chiropractor with some relief.  He did not take any pain medicines.  On physical examination, the Veteran ambulated without assistance.  There was normal lumbar spine range of motion.  The assessment was low back pain with disc prolapse, L4-5 and L5-S1.  In January 2010, the Veteran rated his lower back pain as 2 to 3 on a scale of 1 to 10 during the day and denied any radiation down the lower extremities, bladder/bowel problems.  He received an epidural block in March 2010.  

A January 2009 magnetic resonance imaging (MRI) of the lumbar spine revealed degenerative desiccation of the L4-5 and L5-S1 intervertebral disks.  At L5-S1, there was a broad-based left central to subarticular disc protrusion, producing moderate amount of compression of the left S1 nerve root within the left subarticular region.  At L4-L5, there was a broad-based left central to subarticular disc protrusion compressing the left ventral thecal sac and producing mild compression of the left L5 nerve root within the subarticular region.  The impression was multi-level degenerative disk disease and disk herniations.

The Veteran underwent a VA spine examination in March 2009.  He reported prior to September 2008, he had only been missing work once or twice a year relating to his back.  In September 2008, he developed pain after packing some bearings on a trailer and experienced pain rated as 8 on a scale of 1 to 10.  Currently, he rated the pain as 1 to 2 out of 10; the pain radiated to his beltline to the hips and down the left leg.  Pain was aggravated with standing greater than 30 to 45 minutes, climbing stairs, and jumping while playing basketball.  He stated that at work, he just had to work with back pain, which did not really seem to affect his range of motion.  In the activities of daily living, he was basically jumping and playing with kids.  He used no canes, devices, or braces relating to his back.  On clinical examination, the Veteran arose out of the chair easily and his gait was unremarkable.  He could stand on his toes and on his heels without difficulty.  Palpation of the lumbar paraspinal muscles revealed no pain or spasms and elicited no subjective or objective evidence of pain.  The Veteran could extend from 0 to 30 degrees with starting pain at the end point.  He could forward flex from 0 to 85 degrees, with pain at the end point.  Lateral flexion was to 32 degrees, bilaterally, and lateral rotation was to 35 degrees, bilaterally, with pain at the end point.  Multiple repetitions of motion three times revealed no further disability due to pain, weakness, fatigue, or lack of endurance.  Straight leg raising on the right to 70 degrees was negative with limitation being hamstring tightness.  On the left, to 65 degrees, some tenderness in the low back was noted.  The assessment was lumbar strain and previous history of mechanical low back pain.  

In a March 2009 written statement, the Veteran reported he experienced the worst back pain in the previous 7 months.  He stated on a scale of 1 to 10, 10 being the worst, he always had pain of 1 to 2; with prolonged standing or increased activity, his pain would often increase to a level of 7 to 8.

During a May 2010 VA peripheral nerves examination, the Veteran reported all his pain had progressively gotten worse but had become more pronounced since the fall of 2008 while working over a trailer for a few hours and at that point could not stand up at one point.  He developed pain that radiated to both sides along the top of the buttocks region, occasional radiating pain down the left buttocks to the back of the thigh, with no numbness or tingling.  Due to his back, he could not play basketball with his son and had difficulty bending over.  He was slower at work than he used to be.  With his activities of daily living, he did not reach over to do things, would sit on the steps and other things to put on his pants, and liked to avoid the driving routes at work because of the certain movements that caused him to go back and forth.  About a year and a half ago, he missed about a week of work because of severe back pain.  He did not take any medications because they really did not provide any relief.  Flare-ups would involve using the steps, bending over especially yard work, and standing over a couple of hours.  Relieving factors were sitting at times, walking, and exercise.  He had stiffness especially when he got up out of the recliner.  He denied fatigue.  He had occasional spasms when he had sharp pain in the back during which time he developed weakness and decreased motion.  There was no numbness, paresthesias, or foot drop, or bowel or bladder incontinence.  He did not use an assistive device, such as cane, crutches, or walker.  He had no limitations with walking and he did not feel unsteady.  He had not had any falls.  He had missed about a day every four or five months because of the pain.  He always had pain but he just tried to live with it.  There was no hospitalizations; he had epidurals in March of 2009 and tried the second one in April of 2009 but these did not provide relief so he did not do a third one.  

On physical examination, range of motion (ROM) of the thoracolumbar spine was attempted three times, with all measurements done with a goniometer.  Right thoracolumbar lateral flexion was to 32 degrees two times and on the third attempt it was 30 degrees with pain in the lumbar region.  With left lateral flexion, the Veteran went 30 degrees three times but the left side would hurt with that movement.  With right thoracolumbar rotation, he was initially up to 55 degrees on the first two attempts and then down to 50 degrees; he felt a little pain sensation from bending.  On the left, he could go up to 52 degrees on the second attempt but down to 45 degrees on the third attempt.  Thoracolumbar extension was to 32 degrees on the first attempt, with developing pain at 30, and by the third attempt he was having pain at 26 degrees.  Flexion was to 68 degrees and then to 85 degrees and 80 degrees, with increasing pain in the center of his low back.

A February 2013 VA primary care note stated that the Veteran had chronic low back pain for several years.  Pain was about a 4 to 5 on the pain scale of 10 daily.  It was worse with lifting and bending over.  It radiated to both legs.  There was no numbness/falls due to weak muscles.  He took Naproxen as needed and Flexeril at nights.  The assessment was chronic low back pain; pain had been stable with nonsteroidal anti-inflammatory drugs (NSAIDs) and muscle relaxant.

A March 2013 VA neurology note stated that the Veteran described longstanding back pain, but the pain in the right buttock was unusual.  Activity/bending/lifting were noted to aggravate his pain.  Pain was noted at night which at times would wake him from sleep.  He was visiting the chiropractor monthly.  Naproxen and Cyclobenzaprine were given to use as needed.  He was also encouraged to use his transcutaneous electrical nerve stimulation (TENS) unit and restart the exercises that had been previously recommended in physical therapy.  

During his June 2013 Board hearing, the Veteran testified that he experienced daily low back pain.  He took anti-inflammatory medication and muscle relaxer to help him sleep.  He was a mail carrier but had limited ability lift things or pursue his hobbies, such as mechanical work or sports due to his back.  

A January 2014 VA primary care note stated that the Veteran has had chronic low back pain for several years.  Pain was about a 4 to 5 on the pain scale of 10 daily.  It was worse with lifting and bending over.  It radiated to the both leg.  There was no numbness/falls due to weak muscles.  He took Naproxen as needed and Flexeril at nights.  The assessment was chronic low back pain; pain has been stable with NSAIDs and muscle relaxant.

More recently, the Veteran underwent a VA spine examination in August 2014.  The Veteran reported increased pain since 2010 now averaging at 6 on a scale of 1 to 10, on a constant basis.  He also reported that he now had sharp tingling pain in the right sacroiliac and thigh.  He could sit for two hours and was stiff when getting out of a chair.  He worked as a postal worker and drove a truck.  He had pain in the low back standing and sorting mail.  He missed about 4 to 5 days of work over the last year because of back pain.  There was no fatigue, weakness, or incoordination.  He reported flare-ups of increased pain and stiffness with bending for a prolonged period of time, such as leaning over a car engine to do mechanical work after 1 to 2 hours, but there was no functional loss of range of motion.

On range of motion (ROM) testing, the Veteran was able to forward-flex his back to 80 degrees, with painful motion beginning at 75 degrees, and extend his back to 20 degrees, with pain at the end point.  Lateral flexion was to 20 degrees, bilaterally, and lateral rotation was to 20 degrees, bilaterally.  The Veteran was able to perform repetitive-use testing with 3 repetitions, and there was no additional limitation in ROM of the spine following repetitive-use testing.  The examiner noted that the contributing factors of disability concerning the Veteran's functional loss and/or functional impairment of the thoracolumbar spine (back) were less movement than normal and pain on movement.  The Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissues, or muscle spasms or guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.

The examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  It was also noted that the Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems or pathologic reflexes, or intervertebral disc syndrome (IVDS).  It was noted that the Veteran sat comfortably for 20 minutes without pain, easily crossed legs to put on shoes, and was able to squat, stand on heels and toes without difficulty or pain.  As to the disability's impact on his ability to work, it was noted that the Veteran was careful in how and what he lifted, using good body mechanics.  

After consideration of the pertinent evidence of record, the Board concludes that a disability rating greater than 10 percent is not warranted for the Veteran's lumbar spine disability.  A review of the record shows that during the entire rating period on appeal, the Veteran's DDD of the lumbar spine with herniated disks at L4-5 and L5-S1 due to low back strain has been manifested by a functional loss due to pain that more closely resembled forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  This level of impairment more closely corresponds to the criteria warranting a 10 percent rating.  

Here, the Board finds that there is no indication of forward flexion of the thoracolumbar spine to 60 degrees or less, or combined range of motion of the thoracolumbar spine of 120 degrees of less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis, to warrant a rating in excess of 10 percent.  See 38 C.F.R. § 4.71a, General Rating Formula (2015).  

Regarding the criteria for orthopedic manifestations under the General Rating Formula, considering pain and functional loss due to pain, the Veteran's forward flexion was at most limited to 68 degrees.  Specifically, the Veteran was found to have normal ROM at a December 2008 VA treatment session, and he was able to forward flex his back to 85 degrees during the March 2009 VA examination, to 68, 80, 85 degrees during the May 2010 VA examination, and to 80 degrees during the August 2014 VA examination.  The combined ROM ranged from 180 degrees to 253 degrees, at most limited to 180 degrees during the August 2014 VA examination.

The foregoing findings do not more nearly approximate or equate to limitation of forward flexion of the thoracolumbar spine 60 degrees or less or combined ROM of the thoracolumbar spine of 120 degrees of less, when considering additional functional loss due to pain, pain on movement, and stiffness, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Concerning this, the March 2009 VA examination report notes that multiple repetitions of motion three times revealed no further disability due to pain, weakness, fatigue, or lack of endurance.  Additionally, the May 2010 VA examination report reflects that the measurements from the ROM testing were obtained after three attempts, with consideration of increased pain with repetitions.  During the August 2014 VA examination, the Veteran was able to perform repetitive-use testing with 3 repetitions, and there was no additional limitation in ROM of the spine following repetitive-use testing.  The Veteran reported he worked as a postal worker and had pain in the low back standing and sorting mail, as well as flare-ups of increased pain and stiffness with bending for a prolonged period of time, but there was no functional loss of range of motion.  There was no fatigue, weakness, or incoordination.  As to the functional aspect of his back disability, the Veteran has reported pain with standing over two hours and stiffness with sitting over two hours, and limited ability to bend over and lifting objects.  However, pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  However, the evidence of record does not show additional limitation in the ROM on repetitive use testing.  Accordingly, a disability rating greater than 10 percent is not warranted on this basis.

Furthermore, the evidence of record does not demonstrate muscle spasm or guarding severe enough abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  To that effect, during the March 2009 VA examination, the Veteran's gait was unremarkable.  Palpation of the lumbar paraspinal muscles revealed no pain or spasms and elicited no subjective or objective evidence of pain.  During the May 2010 VA examination, the Veteran reported occasional spasms when he had sharp pain in the back during which time he developed weakness and decreased motion.  However, no abnormal gait or abnormal spinal contour was shown.  Finally, the August 2014 VA examination report specifically notes that the Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissues, or muscle spasm or guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.

Consequently, a disability rating higher than 10 percent is not warranted under the General Rating Formula. 

Consideration has been given to an increased rating for the Veteran's lumbar spine disability under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  Spine conditions may also be rated under Diagnostic Code 5243 for intervertebral disc syndrome (IVDS).  The criteria for IVDS rates the disability according to the number of "incapacitating episodes" suffered per year.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  However, the August 2014 VA examination specifically indicates that the Veteran's lumbar spine disability is not manifested by IDVS.  In a July 2016 brief, the Veteran claims he experiences multiple incapacitating episodes due to falls or back giving out.  However, he also indicated these episodes might not have required hospitalization.  Without evidence of incapacitating episodes due to IDVS requiring bed rest prescribed by a physician and treatment by a physician having a total duration of at least 2 weeks during the past 12 months, a rating in excess of 10 percent is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243.

Finally, a separate rating may be assigned for any neurologic abnormalities associated with the lumbar spine disability.  38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2015).  The medical evidence reflects no bowel or bladder symptoms impairment.  In this regard, the Board observes that a separate rating of 10 percent for radiculopathy of the left lower extremity associated with the lumbar spine disability has been assigned from February 19, 2009.  The August 2014 VA examination report reflects that neurological examination consisting of muscle strength, reflex, and sensory testing was normal.  However, the Board finds that further neurological examination is required to address some deficiencies in the August 2014 as discussed below in the REMAND.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disability.  See Thun, 22 Vet. App. at 115.

In this case, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his DDD of the lumbar spine with herniated disks at L4-5 and L5-S1 due to low back strain with radiculopathy of the left lower extremity.  The Veteran's DDD of the lumbar spine with herniated disks at L4-5 and L5-S1 due to low back strain with radiculopathy of the left lower extremity is manifested by constant low back pain, limitation of motion, stiffness and muscle spasms.  The rating assigned contemplates these impairments.  See 38 C.F.R. § 4.71a, General Rating Formula.  A separate rating is assigned for radiculopathy of the left lower extremity and the issue of entitlement to a separate rating for radiculopathy of the right lower extremity is addressed the REMAND portion of this decision to contemplate any neurologic manifestations in the right lower extremity associated with the lumbar spine disability.  

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's service-connected disability.  Furthermore, marked interference with employment or frequent periods of hospitalization has not been shown.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  See VAOPGCPREC 6-96.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the Veteran is only service-connected for DDD of the lumbar spine with herniated disks at L4-5 and L5-S1 due to low back strain and radiculopathy of the left lower extremity associated with the service-connected lumbar spine disability.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular ratings of the Veteran's individual service-connected conditions.  After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

These issues have been reviewed with consideration of whether staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected lumbar spine disability, the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's service-connected disability during the entire rating period on appeal.  As such, staged ratings are not for application.  See Hart, 21 Vet. App. at 509.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record reflects that the Veteran has worked as a postal worker.  The August 2014 VA examination report noted that he missed about 4 to 5 days of work over the last year because of back pain.  Therefore, the evidence does not demonstrate that the Veteran's service-connected lumbar spine disability prevents him from securing and following substantially gainful employment.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a higher disability rating, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent for DDD of the lumbar spine with herniated disks at L4-5 and L5-S1 due to low back strain is denied.


REMAND

Based upon its review of the Veteran's claims folder, the Board finds there is a further duty to assist the Veteran with his claims herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In this case, a separate rating of 10 percent for radiculopathy of the left lower extremity was granted effective February 19, 2009, in July 2014 rating decision.  To that effect, during a May 2010 VA peripheral nerves examination, the Veteran described peripheral pain as a radiating pain that appeared to be into the L5-S1 area and stopped about the midway down the upper leg area in the back.  He stated the peripheral pain were present every day, but not consistently throughout the day; on that day of the examination, it had been there for about an hour and a half; the timing was never the same.  He described it more as a pain other than numbness and tingling.  The examiner stated that the Veteran did have left lower extremity radiculopathy symptoms, most likely from his degenerative disc disease.  The Veteran reported he had developed pain that radiated to both sides along the top of the buttocks region, in addition to radiating pain down the left buttock to the back of the thigh.

In its June 2014 remand, the Board requested that a VA spine examination should be conducted, specifically addressing all associated neurological symptoms related to the Veteran s lumbar spine disability and the nerves affected.  Subsequently, the Veteran underwent a VA examination in August 2014.  During that examination, the Veteran reported that he had radiation of pain into his left hip and thigh and that over the previous two months, he had now had sharp tingling pain in the right sacroiliac (SI) and thigh, which did not go beyond his knees.  Neurological examination consisting of muscle strength, reflex, and sensory testing was normal.  However, the VA examiner simply stated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, without addressing the Veteran's complaints of radiating pain into both lower extremities or any prior medical opinion acknowledging the Veteran's left lower extremity radiculopathy, to include the May 2010 VA peripheral nerves examination and an April 2014 VHA medical opinion.  Under these circumstances of this case, the Board finds that the Veteran must be afforded a VA neurologic examination to determine the existence and severity of any neurologic manifestations of the Veteran's service-connected lumbar spine disability.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding records from the VA Medical Center in Sioux Falls, South Dakota from March 2014 to the present.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA neurological examination to ascertain the current nature and etiology of the Veteran's radiculopathy of the lower extremities associated with service-connected DDD of the lumbar spine with herniated disks at L4-5 and L5-S1.  The claims file should be made available to the examiner for review.  The examiner should undertake any evaluation and/or testing deemed necessary, including electromyography (EMG) and nerve conduction studies.

The examiner must specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.

If no signs or symptoms due to radiculopathy are found, the examiner must specifically discuss the Veteran's complaints of radicular pain in this regard and attempt to reconcile any conflicting medical opinion showing left lower extremity radiculopathy symptoms, as evidenced in the May 2010 VA peripheral nerves examination report. 

A clear rationale for all opinions and findings and a discussion of the facts and medical principles involved should be provided.

3.  After completing the above, readjudicate the increased rating claims on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


